Citation Nr: 0718651	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter, and Appellant's Friend




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  This appeal arises from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the benefit 
sought on appeal.  A Board hearing was held at the RO before 
the undersigned Veterans Law Judge in September 2006.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2004; his death 
certificate shows that the cause of death was acute 
myocardial infarction.  No contributory causes of death or 
other significant conditions were noted.  

2.  The veteran was not service-connected for any disability 
at the time of his death. 

3.  It is not shown that the veteran engaged in combat with 
the enemy during his period of active military service, that 
he had a verified in-service stressor, or that, during his 
lifetime, he had PTSD or other psychiatric disorder that was 
of service origin..

4.  It is not shown that heart disease or a psychiatric 
disorder was present in service or for many years thereafter.

5.  A disability of service origin was not the immediate or 
underlying cause of the veteran's death, nor was such a 
disability etiologically related to the cause of the 
veteran's death.

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause or hasten the 
veteran's death.  


CONCLUSION OF LAW

Entitlement for service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§  1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  The appellant asserts 
that the veteran's fatal myocardial infarction, which was the 
immediate cause of his death, was caused by psychological 
stress resulting from his service in Vietnam.  Specifically, 
the appellant claims that the veteran had a psychiatric 
disorder - such as depression and/or post-traumatic stress 
disorder (PTSD) - that was incurred in or as the result of 
service, and that the veteran's myocardial infarction was 
caused by the service-incurred psychiatric disorder.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits. See 38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.312(a).  In order to establish service connection 
for the cause of the veteran's death, the evidence must 
establish that the service-connected disability was either 
the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.§ 3.312 (2006).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including 
cardiovascular disease and/or psychosis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for PTSD, the 
following is required:  (1) medical evidence establishing the 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136-137 
(1997).

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
his lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 146; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the testimony or statements 
regarding the existence of the stressor.  Cohen at 146; see 
also Moreau v. Brown, 9 Vet. App. 389 (1996).

Turning to the present case, the veteran's certificate of 
death shows that he passed away on February [redacted], 2004, and that 
the cause of death was "acute myocardial infarction."  No 
other causes of death or other significant conditions were 
noted.

As noted above, it is contended that the fatal acute 
myocardial infarction resulted from PTSD that the veteran 
incurred as the result of his combat experiences during 
Vietnam service.

A review of the service personnel records shows that the 
veteran served in Vietnam as a unit and organizational supply 
specialist.  While he was awarded the Vietnam Campaign Medal 
and Vietnam Service Medal, no medals denoting combat were 
awarded.  For example, there is no indication that the 
veteran was awarded the Combat Infantryman Badge, the Purple 
Heart Medal, or other award specifically associated with 
combat.   

The record contains statements and testimony from the 
veteran's widow and daughter, his friend, Mr. G.P., and a 
written statement from Mr. L.C.  This evidence contains 
descriptions of the veteran's behavior, including violent 
outbursts, depression, "night terrors," and social 
withdrawal.  Mr. G.P. testified that the veteran told him 
that he had been assigned as a helicopter door gunner for two 
weeks during his Vietnam service "up north."  Mr. G.P. also 
testified that, while the veteran spent the remainder of his 
tour in supply, there were enemy assaults on the base 
perimeter.  He also testified that the veteran had not told 
him where these events occurred. (Transcript at 17, 18).  The 
other testimony and statements do not contain specific 
information regarding the stressors that the veteran may have 
experienced during service.

VA records of the veteran's treatment for psychiatric 
problems in 1978 and 1979 are devoid of reference to 
complaints or history of traumatic events during service and 
do not contain a diagnosis of PTSD or an anxiety disorder.  
These records contain no mention whatsoever of any incident 
of the veteran's service, except for a brief reference to 
recreational drug use.

A May 18, 2004 letter from a private nurse practitioner, 
M.A.S., FNP, notes that the veteran was a patient of his.  
The FNP noted that the veteran "seemed very troubled and 
never opened up about his life's troubles."  He wrote that 
the veteran recounted to him that Vietnam was a "painful 
experience."  M.A.S. further stated that "[i]t is my 
professional opinion that [the veteran's] military experience 
and resultant PTSD were major cause of his coronary artery 
disease.  He was never able to resolve his war experiences 
and the stress he battled with ultimately led to his 
demise."  

The FNP's statement is devoid of detail regarding specific 
stressors that the veteran may have experienced during 
service.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors, even if they were reported in the opinion.  
See Moreau, 9 Vet. App. at 395-396; Cohen, 10 Vet. App. at 
142.  

The majority of the testimony describes behavioral 
difficulties that the veteran exhibited, but does provide 
sufficient information to link such behavior with a 
psychiatric disease of service origin.  The statements by the 
veteran's friend, Mr. G.P., are hearsay and, in any event, 
provide little specific detail regarding the described 
traumatic events sufficient to permit their verification. 

Hence, the record is inadequate to confirm that the veteran 
engaged in combat with the enemy.  The information regarding 
the claimed stressful events in service is not sufficiently 
specific as to time and place or person as to permit the 
United States Army and Joint Services Records Research Center 
(JSRRC) to research unit and other records to provide 
relevant information that may verify their occurrence.  

Accordingly, it is concluded that the record contains no 
credible evidence that the veteran "engaged in combat with 
the enemy" for purposes of 38 U.S.C.A. § 1154(b).  Although 
he may have served in a combat zone, serving in a combat zone 
is not the same as engaging in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As there is no probative evidence that the 
veteran engaged in combat with the enemy or that any claimed 
in-service stressor has been independently corroborated, the 
preponderance of the evidence is against the concluding that 
the veteran had PTSD of service origin. 

As it is not shown that the veteran had PTSD of service 
origin, the claimed link between PTSD and the fatal acute 
myocardial infarction is irrelevant.  Hence, no weight is 
accorded to the nurse practitioner's opinion regarding 
causation.  Similarly, the internet articles that were 
submitted, explaining that there is a causal link between the 
increased incidence of heart disease in individuals that also 
suffer from PTSD, are also accorded no probative value.  

While the appellant's theory of the case is unsubstantiated, 
consideration will be afforded to whether another psychiatric 
disease or heart disease may be of service origin and 
resulted in the veteran's death.

Service medical records (SMRs) are devoid of any indication 
that the veteran complained of, was diagnosed with, or 
treated for, heart disease or a psychiatric disorder.  The 
veteran's August 1969 examination upon separation from 
service clinically evaluated the veteran's cardiovascular 
system and psychiatric disposition as normal.  

VA clinical records dated in 1978 and 1979 show that the 
veteran was seen for complaints of depression.  An April 1979 
VA hospital discharge summary includes a provisional 
diagnosis of "Manic-depressive illness, bipolar, 
depressed."  As noted above, these records contain no 
information regarding service, other than a brief reference 
to recreational drug use.  A contemporaneous 
eletrocardiographic record was "within normal limits."

As noted above, the February 2004 certificate of death 
indicates that the sole cause of the veteran's death was an 
acute myocardial infarction.

Records from Merle West Medical Center, dated in February 
2004, reflect that the veteran was brought to the emergency 
room after he suddenly became rigid and unresponsive after 
helping unload a trailer.  Attempts to resuscitate the 
veteran were unsuccessful.  The impression was cardiac 
arrest.  The following was noted by the attending physician: 
"Looking further into the patient's history, he was a 
smoker, had a strong family history for coronary artery 
disease and his primary care provider felt the patient did 
have cardiac disease although he could not remember the 
specifics of that.  I suspect patient had sudden cardiac 
death."

As previously noted, in a May 2004 letter, a nurse 
practitioner who treated the veteran opined that the veteran 
had PTSD of service origin and that this was "a major cause 
of his coronary artery disease . . . [which] ultimately led 
to his demise." 

Also noted is that the appellant denied that the veteran had 
a family history of heart disease.  (Transcript at 3, 4).

Upon review of all of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The Board comes to this conclusion on the basis 
that the evidence of record fails to demonstrate that the 
veteran sustained an injury or disease in service or that a 
preexisting disease or injury, if any, was aggravated by 
service and that such disability caused or contributed to 
cause the veteran's death.  

There is no competent medical evidence showing that the acute 
myocardial infarction that directly caused the veteran's 
death is otherwise directly or presumptively related to 
service.  Service medical records do not show any evidence of 
a psychiatric disorder or of heart disease nor is heart 
disease or a psychosis shown within one year of discharge.  
The initial indication of a psychiatric disorder was in 1978 
and 1979, when manic-depressive illness, bipolar, depressed 
was provisionally diagnosed.  The initial contemporaneously 
recorded documentation of heart disease was the fatal acute 
myocardial infarction, some 35 years after discharge.  

The only medical evidence indicating that the veteran had a 
psychiatric disorder of service origin, PTSD, and that this 
in turn caused the veteran's heart disease is the May 2004 
letter from M.A.S., FNP.  As previously noted, the diagnosis 
of PTSD due to service trauma bears no probative value as it 
is not shown that the veteran had a verifiable stressor in 
service.  Moreover, it is not shown that M.A.S., FNP, is a 
mental health professional and that his diagnosis conforms to 
DSM-IV criteria.  See 38 C.F.R. 38 C.F.R. § 3.304(f), 4.125.  
Hence for this reason and those previously discussed, this 
opinion is afforded no credibility or probative value.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The internet articles submitted by the appellant indicate the 
possibility of increased risk for heart disease in 
individuals who suffer from PTSD.  This information is 
considered to be irrelevant, as there is no credible or 
probative medical evidence that the veteran had PTSD or other 
mental illness of service origin.  Nor do these documents 
reflect that the veteran's fatal acute myocardial infarction 
was the result of a disease process incurred in service or 
related to a disease or injury of service origin.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related to a psychiatric disease incurred 
in service.  Nevertheless, the appellant and the other 
laypersons who have presented testimony and statements in 
support of the appellant's claim do not have the professional 
expertise necessary to provide competent evidence regarding 
the etiology of a disease or whether there exists a causal 
relationship between the veteran's death and his active 
military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge", aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Grottveit v. Brown, 5 Vet. App. 91 (1993).

While we appreciate the veteran's military service in 
Vietnam, without competent or probative evidence that the 
veteran's death was caused by disease or injury sustained in 
service, the appellant's claim cannot be granted as a matter 
of law, and must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In the absence of medical evidence showing that 
the veteran's death was due to disability incurred in or 
aggravated by service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA satisfied its duty to notify by means of an August 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that were issued prior to the initial AOJ decision 
dated in December 2004.  The August 2004 letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit any other 
evidence and/or information in her possession believed to be 
supportive of the claim to the AOJ.  

Moreover, the appellant was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the appellant provided written 
statements, testified at a hearing before the Board, 
presented private medical evidence news articles, and 
relevant VA clinical records were also associated with the 
claims file.  Variously dated and subsequent VA notice 
letters, and rating actions, again informed the veteran of 
all the applicable laws and regulations pertinent to his 
claim and the reasons his claim was denied.  Accordingly, 
Board holds that the appellant, in fact, was provided with a 
meaningful opportunity to participate in his claim by VA.  
All available VA and other records that are known to be 
relevant and that still exist have been obtained and 
considered by the AOJ and the Board consistent with the duty 
to assist the appellant in compliance with 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The appellant was assisted by 
his accredited representative.  The RO issued supplemental 
statements of the case (SSOCs) in July 20025 and October 2005 
essentially readjudicating the appellant's claim based on new 
evidence developed and new arguments advanced.  Hence, as the 
claim was readjudicated following the provision of adequate 
notice, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.  

During the pendancy of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the appellant was not apprised of a specific 
notice letter as to the assignment of disability ratings or 
effective dates until October 2006, when the agency of 
original jurisdiction (AOJ) sent a letter to the appellant 
providing such notice pursuant to the Dingess/Hartman 
decision.  However, the AOJ previously determined and the 
Board has affirmed herein, there is no basis in law or fact 
that would provide for the appellant to be awarded service-
connection for the cause of the veteran's death.  Thus, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Since the appellant is 
not entitled to service connection for the cause of the 
veteran's death as a matter of law, the issue of proper 
notice concerning disability ratings and effective dates are 
moot.  The Board therefore concludes that any defect in 
notice, if it were held to exist, would be rendered harmless 
in the present case because of the legal bar that prohibits 
the appellant from receiving the benefit sought.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Under the circumstances of 
this case, as the purpose of the VCAA was not frustrated, any 
error in timing with regard to the 


Dingess/Hartman notice remains harmless.  Saunders v. 
Nicholson, No. 06-7001 (Fed. Cir., May 16, 2007).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


